 2                                                                F;~;e?
                                                      CLER}2, U.S. D15TtiiCT CrJURT
 3
 4                                                         OCT 12 2018
 5                                                  CENTRAL DI
                                                    BY
                                                                    I      OF ALIFORNIA
                                                                                DEPUTY
 6
 7
 8
                                                              P'~~r~t~
 9                                                             Se„a          ~
                                                                 ~,}1CC~      ~~
                       UNITED STATES DISTRICT COURT              ~~~~`"a
10                                                                     ~~ c^~
                      CENTRAL DISTRICT OF CALIFORNIA                    ~ ~-~
11                                                                ~S"J'      ~/
                                                                   Scan~ U~ti1,
12
13   SECURITIES AND EXCHANGE          Case No. CV 18-8436-SVW (JPRx)
     CONIlVIISSION,
14                                   [PR       PRELIMINARY
               Plaintiff,            INJUNCTIO AND ORDERS:(1)
15                                   FREEZING ASSETS;(2)REQUIRING
         vs.                         ACCOUNTINGS;- AND(3)
16                                   PROHIBITING THE DESTRUCTION
17   SUSAN WERTH,aka"SUSAN           OF DOCUMENTS
     WORTH," CORPORATE MYSTIC,
18   LLC, CONIMERCIAL EXCHANGE
     SOLUTIONS,INC. and EXCHANGE
19   SOLUTIONS COMPANY,
20             Defendants.
21
22
23
24
25
26
27
28
 1          This matter is before the Court upon the Consents of Defendants Susan Werth,
 2 ~ ~ Corporate Mystic, LLC, Commercial Exchange Solutions, Inc., and Exchange
 3   Solutions Company (collectively "Defendants") and the Stipulation ofthe SEC and
 4 Defendants (collectively,"the Parties")to Entry of a Preliminary Injunction and
 5 ~ ~ Orders:(1)Freezing Assets;(2) Requiring Accountings; and(3)Prohibiting the
 6 Destruction of Documents.
 7         The Court, having previously issued a Temporary Restraining Order and
 8 Orders:(1)Freezing Assets;(2)Requiring Accountings; and(3)Prohibiting the
 9 Destruction of Documents' and have previously considered the SEC's Complaint, the
10 TRO Application, the supporting Memorandum ofPoints and Authorities, the
11   supporting declarations and e~ibits, and the other evidence and argument presented
12 to the Court, as well as the Consents and Stipulations, finds that:
13         A.     This Court has jurisdiction over the parties to, and the subject matter of,
14                this action.
15         B.     Defendants have consented and the Parties have stipulated to the entry of
16                a preliminary injunction on the terms below.
17                                              I.
18         IT IS HEREBY ORDERED that the Parties' Consents and Stipulations are
19 GRANTED.
20                                              II.
21         IT IS FURTHER ORDERED that Defendants, and their officers, agents,
22 servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
23   concert or participation with any ofthem who receive actual notice of this Order, by
24   personal service or otherwise, and each ofthem, be and hereby are preliminarily
25   restrained and enjoined from, directly or indirectly, in the absence of any applicable
26 exemption:
27         A.     unless a registration statement is in effect as to a security, making use of
28                any means or instruments of transportation or communication in

                                                  1
 1                interstate commerce or ofthe mails to sell such security through the use
 2                or medium of any prospectus or otherwise;
 3         B.     unless a registration statement is in effect as to a security, carrying or
 4                causing to be carried through the mails or in interstate commerce, by any
 5                means or instruments of transportation, any such security for the purpose
 6                of sale or for delivery after sale; or
 7         C.     making use of any means or instruments of transportation or
 8                communication in interstate commerce or ofthe mails to offer to sell or
 9                offer to buy through the use or medium of any prospectus or otherwise
10                any security, unless a registration statement has been filed with the SEC
11                as to such security, or while the registration statement is the subject of a
12                refusal order or stop order or (prior to the effective date ofthe
13                registration statement) any public proceeding or examination under
14                Section 8 ofthe Securities Act, 15 U.S.C. § 77h;
15   in violation of Section 5(a)&(c) ofthe Securities Act, 15 U.S.C. § 77e(a)& (c).
16                                              III.
17         IT IS FURTHER ORDERED that Defendants, and their officers, agents,
18 servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
19 concert or participation with any ofthem, who receive actual notice of this Order, by
20 personal service or otherwise, and each ofthem, be and hereby are preliminarily
21   restrained and enjoined from, directly or indirectly, in the offer or sale of any
22 securities, by the use of any means or instruments of transportation or communication
23   in interstate commerce or by the use of the mails:
24         A.     employing any device, scheme or artifice to defraud;
25         B.     obtaining money or property by means of any untrue statement of a
26                material fact or any omission to state a material fact necessary in order to
27                make the statements made, in light ofthe circumstances under which
28                they were made, not misleading; or

                                                   2
  1          C.    engaging in any transaction, practice, or course of business which
 2                 operates or would operate as a fraud or deceit upon the purchaser;
 3    in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
 4                                               IV.
 5          IT IS FURTHER ORDERED that Defendants, and their officers, agents,
 6 servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
 7 concert or participation with any ofthem, who receive actual notice of this Order, by
 8    personal service or otherwise, and each of them, be and hereby are preliminarily
 9 restrained and enjoined.from, directly or indirectly, in connection with the purchase
10 or sale of any security, by the use of any means or instrumentality of interstate
11    commerce, or ofthe mails, or of any facility ofany national securities exchange:
12          A.     employing any device, scheme or artifice to defraud;
13          B.     making any untrue statement of a material fact or omitting to state a
14                 material fact necessary in order to make the statements made, in the light
15                 ofthe circumstances under which they were made, not misleading; or
16          C.     engaging in any act, practice, or course of business which operates or
17                 would operate as a fraud or deceit upon any person;
18    in violation of Section 10(b) ofthe Exchange Act, 15 U.S.C. § 78j(b), and Rule lOb-5
19 thereunder, 17 C.F.R. § 240.1Ob-5.
20                                               V.
21          IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
22 Defendants, and their officers, agents, servants, employees, attorneys, subsidiaries
23    and affiliate, and those persons in active concert with them, who receive actual notice
24    ofthis Order, by personal service or otherwise, and each of them, be and hereby are
25    preliminarily restrained and enjoined from, directly or indirectly, transferring,
26    assigning, selling, hypothecating, changing, wasting, dissipating, converting,
27 concealing, encumbering, or otherwise disposing of, in any manner, any funds, assets,
28 ' securities, claims or other real or personal property, including any notes or deeds of

                                                   3
 1   trust or other interest in real property, wherever located, of any one ofthe
 2 Defendants, or their subsidiaries or affiliates, owned by, controlled by, managed by or
 3   in the possession or custody of any of them and from transferring, encumbering
 4 dissipating, incurring charges or cash advances on any debit or credit card ofthe
 5   credit arrangement of any one ofthe Defendants, or their subsidiaries and affiliates.
 6                                              VI.
 7         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
 8 the assert freeze previously imposed by the TRO shall remain in place on all monies
 9 and assets (with an allowance for necessary and reasonable living expenses to be
10 granted only upon good cause shown by application to the Court with notice to and
11   an opportunity for the SEC to be heard) in all accounts at any bank, financial
12 institution or brokerage firm, orthird-payment payment processor, all certificates of
13   deposit, and other funds or assets, held in the name of, for the benefit of, or over
14   which account authority is held by Defendants, including but not limited to the
15   accounts listed below:
16    BANK NAME                  ACCOUNT NAME                           ACCOUNT NO.
17    JP Morgan Chase            Corporate Mystic, LLC                  XXXXX1833
18
      Comerica                   Corporate Mystic, LLC                  XXXXXX6160
19
      Comerica                   Corporate Mystic, LLC                  XXXXXX6202
20
      Comerica                   Corporate Mystic, LLC                  XXXXX~~6376
21
      Comerica                   Commercial Exchange Solutions          XXXXXX8511
22
      Comerica                   Commercial Exchange Solutions          XXXXXX7942
23
      Comerica                   Commercial Exchange Solutions          XXXXXX7959
24
      Bank of America            Commercial Exchange Solutions          XXXXXXXX7666
25
      Bank of America            Commercial Exchange Solutions          XXXXX~~XX5879
26
      Wells Fargo                Commercial Exchange Solutions          XXXXX~~6619
27
      Comerica                   Exchange Solutions Company            XXXXXX8248
28
  1     BANK NAME                 ACCOUNT NAME                           ACCOUNT NO.
 2      Comerica                  Exchange Solutions Company             XX~~X~~X8230
 3      Wells Fargo               Exchange Solutions Company             XXXXXX0797
 4
        Wells Fargo               Exchange Solutions Company             XXXXXX7019
 5
        Bank of America           Exchange Solutions Company             XXX~~XXXX5811
 6
        Bank of America           Exchange Solutions Company            XXXXXXXX5882
 7
        TD Ameritrade             Susan Werth                           xxxxx9081
 8
        Bank of America           Susan M Werth                         XXXXXXXX7193
 9
        Bank of America           Amber J Werth and Susan M             ~~XX~~X7000
10                                Werth
11      Bank of America           Claire C Werth and Susan M            XXXXXXXX8339
                                  Werth
12
        Wells Fargo               Exchange Development                  XXXXXX5002
13                                Company,Inc.
14      Wells Fargo               Exchange Development                  XXXXXX5010
                                  Company,Inc.
15
        Wells Fargo               Exchange Development                  XXXXXX5028
16                                Company,Inc.
17     Comerica                   Marron Abeilee Inc.                   xxx~x8206
18
19          Any bank, financial institution or brokerage firm, or third-party payment

20 processor holding such monies and assets described above shall hold and retain
21 within their control and prohibit the withdrawal, removal, transfer or other disposal of
22 any such funds or other assets except as otherwise ordered by this Court.
23                                              VII.

24          IT IS FURTHER ORDERED that Defendants remain under a continuing

25    obligation to prepare and deliver to the SEC, within 5 days ofthe entry ofthe TRO,a

26    detailed and complete schedule of all of their personal assets, including all real and

27 personal property exceeding $5,000 in value, and all bank, securities, and other
28 accounts identified by institution, branch address and account number. The

                                                   5
 1   accounting shall include a description of the sources of all such assets. Such
 2 accounting shall be filed with the Court and a copy shall be delivered to the SEC to
 3 the attention of Donald W. Searles, counsel for the SEC. After completion ofthe
 4 accounting, each ofthe Defendants shall produce to the SEC at a time agreeable to
 5   the SEC, all books, records and other documents supporting or underlying their
 6 accounting.
 7                                             VIII.
 8         IT IS FURTHER ORDERED that any person who receives actual notice of this
 9 Order by personal service or otherwise, and who holds, possesses or controls assets
10 exceeding $5,000 for the account or benefit of any one ofthe Defendants shall within
11   5 days of receiving actual notice of this Order provide counsel for the SEC with a
12 written statement identifying all such assets, the value of such assets, or best
13   approximation thereof, and any account numbers or account names in which the
14   assets are held.
15                                              IX.
16         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
17 each ofthe Defendants, and their officers, agents, servants, employees, attorneys,
18 subsidiaries and affiliates, and those persons in active concert or participation with
19 any of them, who receive actual notice of this Order, by personal service or
20   otherwise, and each ofthem, be and hereby are preliminarily restrained and enjoined
21   from, directly or indirectly: destroying, mutilating, concealing, transferring, altering,
22 or otherwise disposing of, in any manner, any documents, which includes all books,
23   records, computer programs, computer files, computer printouts, contracts, emails,
24 correspondence, memoranda, brochures, or any other documents of any kind in their
25   possession, custody or control, however created, produced, or stored (manually,
26   mechanically, electronically, or otherwise), pertaining in any manner to Defendants.
27                                              X.
28         IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
 1   action for the purpose of implementing and carrying out the terms of all orders and
 2 decrees which may be entered herein and to entertain any suitable application or
 3   motion for additional relief within the jurisdiction of this Court.
 4
 5 IT IS SO ORDERED.
 6
 7 Dated: ✓Gr'L~~          2018         f~
 8                                           UNITED STATES DISTRICT JUDGE
 9
10
11   Presented by:
12 /s/Donald W. Searles
13 Donald W. Searles
   Attorney for Plaintiff
14 Securities and Exchange Commission
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
